DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (US 20150063530),
Regarding claim 1, Liu teaches a method for an imaging system, comprising: 
prior to a diagnostic scan, generating x-ray in an x-ray tube of a radiation source to condition the x-ray tube that is adjusted (warm-up) based on an initial temperature of the x-ray tube (after scout scan) and a desired temperature (CT scanning) of the x-ray tube for the diagnostic scan (para 56, 73).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yanagida (JP 2001312134).
Regarding claim 1, Yanagida teaches a method for an imaging system, comprising: 
prior to a diagnostic scan, generating x-ray in an x-ray tube of a radiation source to condition the x-ray tube that is adjusted based on an initial temperature of the x-ray tube and a desired temperature of the x-ray tube for the diagnostic scan (see EP application 20188939.1 filed 31 Jul 2020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida.
Regarding claim 2, Yanagida teaches via a closed loop control system.
However fails to teach estimating an amount of energy to be delivered to the x-ray tube during the conditioning of the x-ray tube based on the initial temperature of the x-ray tube and an end criteria. 
Voltage and/or energy setting is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the voltage setting of Yanagida with the known energy setting, since it would provide better desired setting of the tube.
Regarding claim 3, Yanagida fails to teach the initial temperature of the x-ray tube is estimated via a thermal model, the initial temperature modeled based on one or more of an ambient temperature, power of x-ray generated in the x-ray tube over a last threshold duration, and thermal properties of the x-ray tube. 
A modeling is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the initial temperature of Yanagida with the known modeling, since it would provide better control.
Regarding claim 4, Yanagida teaches the end criteria includes the desired temperature of an x-ray tube at a start of the diagnostic scan and a time duration between an end of the conditioning of the x-ray tube and the start of the diagnostic scan. 
Regarding claim 5, Yanagida teaches the desired temperature of the x-ray target at the start of the diagnostic scan is a function of a final temperature of the x-ray tube at the end of the conditioning of the x-ray tube, the thermal properties of the x-ray tube, and the time duration between the end of the conditioning of the x-ray tube and the start of the diagnostic scan. 

Regarding claim 7, Yanagida teaches the power to be delivered may be delivered during a single x-ray exposure or over a series of sequential x-ray exposures during the conditioning of the x-ray tube (see EP application 20188939.1 filed 31 Jul 2020).
Regarding claim 8, Yanagida teaches during the generation of the x-ray, positioning a blocking plate in a path of an x-ray beam to block the x-ray beam from exiting a collimator (see EP application 20188939.1 filed 31 Jul 2020).
Regarding claim 9, Yanagida teaches the collimator receives the x-ray beam from a window in the x-ray tube via one or more filters (see EP application 20188939.1 filed 31 Jul 2020).
Regarding claim 10, Yanagida teaches the blocking plate is positioned over an output port of the collimator completely blocking an aperture and the output port of the collimator, the aperture formed by a gap between a first collimator blade and a second collimator blade (see EP application 20188939.1 filed 31 Jul 2020).
Regarding claim 11, Yanagida teaches the blocking plate is coupled to a lower surface of one of the first collimator blade and the second collimator blade, the lower surface proximal to the output port of the collimator (see EP application 20188939.1 filed 31 Jul 2020).
Regarding claim 12, Yanagida teaches in response to the temperature of the x-ray tube increasing to the final temperature of the x-ray tube at the end of the conditioning of the x-ray tube, suspending generation of the x-rays until the diagnostic scan is initiated (see EP application 20188939.1 filed 31 Jul 2020).
Regarding claim 18, Yanagida teaches a method for an imaging system comprising: prior to initiation of a diagnostic scan, warming-up a x-ray tube by generating x-ray in the x-ray tube; adjusting a power of the generated x-ray via a closed loop control of a temperature of the x-ray tube; and during the 
Regarding claim 19, Yanagida teaches the closed loop control of the temperature includes, estimating an initial temperature of the x-ray tube, estimating an amount of energy to be delivered to the x-ray tube to attain a final temperature of the x-ray tube at the initiation of the diagnostic scan based on the initial temperature, and adjusting the power of the generated x-ray based on the estimated energy to be delivered to the x-ray tube (see EP application 20188939.1 filed 31 Jul 2020).
Regarding claim 20, Yanagida teaches adjusting the power of the generated x-ray includes adjusting a voltage of the x-ray tube and the current of the x-ray tube during the generation of the x-ray in the x-ray tube (see EP application 20188939.1 filed 31 Jul 2020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HOON K SONG/Primary Examiner, Art Unit 2884